Frankum, Justice.
This case was docketed in this court on June 16, 1969. No brief or enumeration of errors was filed in this court before the date the same was set for argument on Monday, July 14, 1969, and no brief of appellant and enumeration of errors having been filed within the time required by law and by the rules of this court, the appeal must be dismissed. Code Ann. § 6-810; Rules 14 and 20 of the Rules of *497the Supreme Court of the State of Georgia, as amended (Code Ann. §§ 24-4514, 24-4520). Accordingly, the appeal must be dismissed.
Submitted July 15, 1969
Decided September 8, 1969.
Floyd Brown, pro se.

Appeal dismissed.


All the Justices concur.